Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20110185554 A1).
Regarding claim 21, Huang teaches an electronic lock comprising: a latch assembly (10, 20) comprising: a bolt (10) selectively moveable between a retracted position (fig. 3A) and an extended position (fig. 3B); and at least one orientation indicator (21-24), wherein the bolt is moveable relative to the at least one orientation indicator (figs. 3A-3B); a torque blade (large gear behind 20 in fig. 2); and at least one drive assembly (motor and smaller gear as well as sensors shown in fig. 2,) coupled to the latch assembly via the torque blade and configured to drive movement of the bolt between the retracted position and the extended position (para. 0010), the at least one drive assembly comprising: a motor (fig. 2) configured to drive in two opposing directions (para. 0010); a control circuit configured to control operation of the motor (not explicitly shown, but must be included to interpret signals from the multiple sensors and determine rotation); and at least one sensor (S1 and S2) coupled in communication with the control circuit and positioned with respect to the latch assembly (fig. 3A), wherein based on a relative position between the at least one sensor and the at least one orientation indicator, the control circuit is configured to determine a handed configuration of the electronic lock such that one drive direction of the motor corresponds to moving the bolt towards the retracted position and the other drive direction of the motor corresponds to moving the bolt towards the extended position (para. 0013).
Regarding claim 22, Huang teaches the electronic lock of claim 21, wherein the latch assembly further comprises a sleeve (10 in fig. 3A) at least partially housing the bolt, the at least one orientation indicator coupled to the sleeve (the examiner is interpreting the orientation indicators being indirectly coupled to the sleeve through the linkage components to actuate the latch). 
Regarding claim 23, Huang teaches the electronic lock of claim 21, wherein the at least one orientation indicator (21-24) includes a first orientation indicator (21,22) associated with a first side of the latch assembly and a second orientation indicator (23,24) associated with an opposite second side of the latch assembly.  
Regarding claim 24, Huang teaches the electronic lock of claim 21, wherein the bolt (10) defines a longitudinal axis (dashed axis in 3A extending from the length of the bolt), the at least one orientation indicator aligned along an axis transverse to the longitudinal axis (an imaginary axis connecting the two pairs of orientation indicators which will intersect the longitudinal axis).  
Regarding claim 25, Huang teaches the electronic lock of claim 21, wherein the bolt (10) defines a longitudinal axis (dashed axis in 3A extending from the length of the bolt), the at least one orientation indicator spaced apart from the torque blade along the longitudinal axis (the torque blade is spaced apart from all orientation indicators in all directions including along the longitudinal axis due to the gear surrounding the orientation indicators).  
Regarding claim 26, Huang teaches the electronic lock of claim 21, wherein the at least one drive assembly is an interior assembly configured for mounting on an interior surface of a door (fig. 2).  
Regarding claim 27, Huang teaches the electronic lock of claim 21, wherein the at least one sensor includes a first sensor (S1) and a second sensor (S2), the first sensor and the second sensor spaced apart from one another and both facing towards the lath assembly (fig. 2).  
Regarding claim 28, Huang teaches the electronic lock of claim 21, wherein the bolt (10) defines a longitudinal axis (dashed axis in 3A extending from the length of the bolt), the at least one sensor aligned along an axis (axis going through sensor S1 and intersecting the longitudinal axis) transverse to the longitudinal axis.    
Regarding claim 29, Huang teaches the electronic lock of claim 21, wherein the at least one orientation indicator includes a magnet, a reflective surface, a protrusion (21-24) or a RF transmitter or reflector.  
Regarding claim 30, Huang teaches the electronic lock of claim 21, wherein the at least one sensor includes a magnetic sensor, an optical sensor, a mechanical switch (S1 and S2) an ultrasonic proximity switch or sensor or a RF receiver.  
Allowable Subject Matter
Claims 31-40 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the best available art is the lock assembly taught by Lambrou (US 20130340491) and the lock assembly taught by Huang (US 20110185554 A1).  Lambrou teaches a similar method for determining a handed configuration without driving a motor to extend or retract the bolt.  However, Lambrou’s invention does not include both an orientation indicator included on a latch assembly and a sensor included on a drive assembly.  Lambrou’s invention includes an orientation indicator mounted with a control circuit and the drive assembly does not include a sensor.  Huang teaches a similar method for determining a handed configuration having an orientation indicator mounted on a latch assembly and a drive assembly including a sensor.  However, Huang’s invention does not determine the handed configuration without driving the motor to extend or retract the bolt.  
Claims 32-40 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /K.R.F/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675